 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 1 of 18 Page ID #:533




 1 STEPTOE & JOHNSON LLP
   Carol R. Brophy (SBN 155767)
 2
   cbrophy@steptoe.com
 3 Danielle Vallone (SBN 302497)
   dvallone@steptoe.com
 4
   One Market Plaza, Spear Tower, Suite 3900
 5 San Francisco, California 94105
   Telephone: (415) 365-6700; Fax: (415) 365-6699
 6
 7 Melanie Ayerh (SBN 303211)
 8 mayerh@steptoe.com
   633 West Fifth Street, Suite 1900
 9 Los Angeles, California 90071
10 Telephone: (213) 439-9432; Fax: (213) 439-9599
   Attorneys for Defendant CVS PHARMACY, INC. and
11 Intervenor-Defendant VI-JON, LLC
12
   [ADDITIONAL COUNSEL OF RECORD IDENTIFIED BELOW]
13
14
                       UNITED STATES DISTRICT COURT
15                    CENTRAL DISTRICT OF CALIFORNIA
16
17 JOSEPH MIER, individually, and on      )   Case No.: 8:20-cv-01979 DOC (ADSx)
18 behalf of others similarly situated,   )
                                          )   Judge Hon. David O. Carter
19              Plaintiff,                )   Magistrate Judge: Autumn D. Spaeth
20        vs.                             )   CLASS ACTION
                                          )
21 CVS HEALTH, Rhode Island               )   ORDER RE: STIPULATED
22 Corporation and Does 1 to 100,         )   PROTECTIVE ORDER
   inclusive,                             )
23                                        )   [DISCOVERY DOCUMENT:
24             Defendants.                )   REFERRED TO MAGISTRATE
                                          )   JUDGE AUTUMN D. SPAETH]
25                                        )
26                                        )

27
28

                             STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 2 of 18 Page ID #:534




1 STEPTOE & JOHNSON LLP
  Anthony Hopp (Illinois SBN 6199290) (admitted pro hac vice)
2
  ahopp@steptoe.com
3 227 West Monroe St., Suite 4700
  Chicago, Illinois 60606
4
  Telephone: (312) 577-1249;
5 Facsimile: (312) 577-1370
6
  Attorneys for Defendant CVS PHARMACY, INC. and
7 Intervenor-Defendant VI-JON, LLC
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                         STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 3 of 18 Page ID #:535




 1         Based on the Parties’ stipulation and good cause appearing, the Court
 2 hereby ENTERS the Protective Order as set forth below:
 3 I.      PURPOSES AND LIMITATIONS
 4         A.    Discovery in this action is likely to involve production of confidential,
 5 proprietary, or private information for which special protection from public
 6 disclosure and from use for any purpose other than prosecuting this litigation may be
 7 warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 8 enter the following Stipulated Protective Order. The parties acknowledge that this
 9 Order does not confer blanket protections on all disclosures or responses to
10 discovery and that the protection it affords from public disclosure and use extends
11 only to the limited information or items that are entitled to confidential treatment
12 under the applicable legal principles. The parties further acknowledge, as set forth
13 in Section XIII(C), below, that this Stipulated Protective Order does not entitle them
14 to file confidential information under seal; Civil Local Rule 79-5 sets forth the
15 procedures that must be followed and the standards that will be applied when a party
16 seeks permission from the Court to file material under seal.
17 II.     GOOD CAUSE STATEMENT
18         A.    This action is likely to involve trade secrets, customer and pricing lists
19 and other valuable research, development, commercial, financial, technical and/or
20 proprietary information for which special protection from public disclosure and from
21 use for any purpose other than prosecution of this action is warranted. Such
22 confidential and proprietary materials and information consist of, among other
23 things, confidential business or financial information, information regarding
24 confidential business practices, or confidential and proprietary product, ingredient or
25 consumer tests, studies or surveys, confidential and proprietary company policies
26 and procedures, confidential and proprietary financial information, confidential and
27 proprietary vendor or supplier relationships, non-public, personally-identifying
28 information relating to putative class members, confidential and personally sensitive
                                               1
                   ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 4 of 18 Page ID #:536




 1 information of Plaintiff, including but not limited to information relating to
 2 Plaintiff’s personal health and hygiene practices, and other confidential research,
 3 development, or commercial information, information otherwise generally
 4 unavailable to the public, or which may be privileged or otherwise protected from
 5 disclosure under state or federal statutes, court rules, case decisions, or common law.
 6 Accordingly, to expedite the flow of information, to facilitate the prompt resolution
 7 of disputes over confidentiality of discovery materials, to adequately protect
 8 information the parties are entitled to keep confidential, to ensure that the parties are
 9 permitted reasonable necessary uses of such material in preparation for and in the
10 conduct of trial, to address their handling at the end of the litigation, and serve the
11 ends of justice, a protective order for such information is justified in this matter. It is
12 the intent of the parties that information will not be designated as confidential for
13 tactical reasons and that nothing be so designated without a good faith belief that it
14 has been maintained in a confidential, non-public manner, and there is good cause
15 why it should not be part of the public record of this case.
16 III.    DEFINITIONS
17         A.     Action: This pending federal law suit
18         B.     Challenging Party: A Party or Non-Party that challenges the
19 designation of information or items under this Order.
20         C.     “CONFIDENTIAL” Information or Items: Information (regardless of
21 how it is generated, stored or maintained) or tangible things that qualify for
22 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
23 Good Cause Statement.
24         D.     HIGHLY CONFIDENTIAL: Information (regardless of how it is
25 generated, stored or maintained) or tangible things that concern specifics about
26 product formulations, or prospective product research and development, or
27 confidential vendor or supplier relationships that would prejudice the Producing
28 Party in its ongoing or reasonably prospective business relationships including the
                                                2
                  ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 5 of 18 Page ID #:537




 1 specific percentages of ingredients used, trade secret formulas provided by third
 2 party suppliers, and pricing negotiated with third party suppliers of ingredients.
 3         E.    Counsel: Outside Counsel of Record and House Counsel (as well as
 4 their support staff).
 5         F.    Designating Party: A Party or Non-Party that designates information or
 6 items that it produces in disclosures or in responses to discovery as
 7 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.
 8         G.    Disclosure or Discovery Material: All items or information, regardless
 9 of the medium or manner in which it is generated, stored, or maintained (including,
10 among other things, testimony, transcripts, and tangible things), that are produced or
11 generated in disclosures or responses to discovery in this matter.
12         H.    Expert: A person with specialized knowledge or experience in a matter
13 pertinent to the litigation who has been retained by a Party or its counsel to serve as
14 an expert witness or as a consultant in this Action.
15         I.    House Counsel: Attorneys who are employees of a party to this Action.
16 House Counsel does not include Outside Counsel of Record or any other outside
17 counsel.
18         J.    Non-Party: Any natural person, partnership, corporation, association,
19 or other legal entity not named as a Party to this action.
20         K.    Outside Counsel of Record: Attorneys who are not employees of a
21 party to this Action but are retained to represent or advise a party to this Action and
22 have appeared in this Action on behalf of that party or are affiliated with a law firm
23 which has appeared on behalf of that party, and includes support staff.
24         L.    Party: Any party to this Action, including all of its officers, directors,
25 employees, consultants, retained experts, and Outside Counsel of Record (and their
26 support staffs).
27         M.    Producing Party: A Party or Non-Party that produces Disclosure or
28 Discovery Material in this Action.
                                               3
                 ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 6 of 18 Page ID #:538




 1         N.    Professional Vendors: Persons or entities that provide litigation support
 2 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4 and their employees and subcontractors.
 5         O.    Protected Material: Any Disclosure or Discovery Material that is
 6 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.
 7         P.    Receiving Party: A Party that receives Disclosure or Discovery
 8 Material from a Producing Party.
 9 IV.     SCOPE
10         A.    The protections conferred by this Stipulation and Order cover not only
11 Protected Material (as defined above), but also (1) any information copied or
12 extracted from Protected Material; (2) all copies, excerpts, summaries, or
13 compilations of Protected Material; and (3) any testimony, conversations, or
14 presentations by Parties or their Counsel that might reveal Protected Material.
15         B.    Any use of Protected Material at trial shall be governed by the orders of
16 the trial judge. This Order does not govern the use of Protected Material at trial.
17 V.      DURATION
18         B.    Even after final disposition of this litigation, the confidentiality
19 obligations imposed by this Order shall remain in effect until a Designating Party
20 agrees otherwise in writing or a court order otherwise directs. Final disposition shall
21 be deemed to be the later of (1) dismissal of all claims and defenses in this Action,
22 with or without prejudice; and (2) final judgment herein after the completion and
23 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
24 including the time limits for filing any motions or applications for extension of time
25 pursuant to applicable law.
26 VI.     DESIGNATING PROTECTED MATERIAL
27         A.    Exercise of Restraint and Care in Designating Material for Protection
28               1.     Each Party or Non-Party that designates information or items for
                                                4
                 ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 7 of 18 Page ID #:539




 1 protection under this Order must take care to limit any such designation to specific
 2 material that qualifies under the appropriate standards. The Designating Party must
 3 designate for protection only those parts of material, documents, items, or oral or
 4 written communications that qualify so that other portions of the material,
 5 documents, items, or communications for which protection is not warranted are not
 6 swept unjustifiably within the ambit of this Order.
 7                2.    Mass, indiscriminate, or routinized designations are prohibited.
 8 Designations that are shown to be clearly unjustified or that have been made for an
 9 improper purpose (e.g., to unnecessarily encumber the case development process or
10 to impose unnecessary expenses and burdens on other parties) may expose the
11 Designating Party to sanctions.
12                3.    If it comes to a Designating Party’s attention that information or
13 items that it designated for protection do not qualify for protection, that Designating
14 Party must promptly notify all other Parties that it is withdrawing the inapplicable
15 designation.
16         B.     Manner and Timing of Designations
17                1.    Except as otherwise provided in this Order (see, e.g., Section
18 B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
19 Material that qualifies for protection under this Order must be clearly so designated
20 before the material is disclosed or produced.
21                2.    Designation in conformity with this Order requires the following:
22                      a.    For information in documentary form (e.g., paper or
23 electronic documents, but excluding transcripts of depositions or other pretrial or
24 trial proceedings), that the Producing Party affix at a minimum, the legend
25 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”, to each page that contains
26 Protected Material. If only a portion or portions of the material on a page qualifies
27 for protection, the Producing Party also must clearly identify the protected portion(s)
28 (e.g., by making appropriate markings in the margins).
                                               5
                  ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 8 of 18 Page ID #:540




 1                      b.    A Party or Non-Party that makes original documents
 2 available for inspection need not designate them for protection until after the
 3 inspecting Party has indicated which documents it would like copied and produced.
 4 During the inspection and before the designation, all of the material made available
 5 for inspection shall be deemed “HIGHLY CONFIDENTIAL.” After the inspecting
 6 Party has identified the documents it wants copied and produced, the Producing
 7 Party must determine which documents, or portions thereof, qualify for protection
 8 under this Order. Then, before producing the specified documents, the Producing
 9 Party must affix the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” legend as
10 appropriate to each page that contains Protected Material. If only a portion or
11 portions of the material on a page qualifies for protection, the Producing Party also
12 must clearly identify the protected portion(s) (e.g., by making appropriate markings
13 in the margins).
14                      c.    For testimony given in depositions, that the Designating
15 Party identify the Disclosure or Discovery Material on the record, before the close of
16 the deposition all protected testimony.
17                      d.    For information produced in form other than document and
18 for any other tangible items, that the Producing Party affix in a prominent place on
19 the exterior of the container or containers in which the information is stored the
20 legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or
21 portions of the information warrants protection, the Producing Party, to the extent
22 practicable, shall identify the protected portion(s).
23         C.    Inadvertent Failure to Designate
24               1.     If timely corrected, an inadvertent failure to designate qualified
25 information or items does not, standing alone, waive the Designating Party’s right to
26 secure protection under this Order for such material. Upon timely correction of a
27 designation, the Receiving Party must make reasonable efforts to assure that the
28 material is treated in accordance with the provisions of this Order.
                                               6
                 ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 9 of 18 Page ID #:541




 1 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         A.    Timing of Challenges
 3               1.     Any party or Non-Party may challenge a designation of
 4 confidentiality at any time that is consistent with the Court’s Scheduling Order.
 5         B.    Meet and Confer
 6               1.     The Challenging Party shall initiate the dispute resolution process
 7 under Local Rule 37.1 et seq.
 8         C.    The burden of persuasion in any such challenge proceeding shall be on
 9 the Designating Party. Frivolous challenges, and those made for an improper
10 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
11 parties) may expose the Challenging Party to sanctions. Unless the Designating
12 Party has waived or withdrawn the confidentiality designation, all parties shall
13 continue to afford the material in question the level of protection to which it is
14 entitled under the Producing Party’s designation until the Court rules on the
15 challenge.
16 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
17         A.    Basic Principles
18               1.     A Receiving Party may use Protected Material that is disclosed or
19 produced by another Party or by a Non-Party in connection with this Action only for
20 prosecuting, defending, or attempting to settle this Action. Such Protected Material
21 may be disclosed only to the categories of persons and under the conditions
22 described in this Order. When the Action has been terminated, a Receiving Party
23 must comply with the provisions of Section XIV below.
24               2.     Protected Material must be stored and maintained by a Receiving
25 Party at a location and in a secure manner that ensures that access is limited to the
26 persons authorized under this Order.
27         B.    Disclosure of “CONFIDENTIAL” Information or Items
28               1.     Unless otherwise ordered by the Court or permitted in writing by
                                               7
                 ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 10 of 18 Page ID #:542




 1 the Designating Party, material designated as “CONFIDENTIAL” may be disclosed
 2 only to:
 3                     a.     The Receiving Party;
 4                     b.     The Receiving Party’s Outside Counsel of Record in this
 5 Action, as well as employees of said Outside Counsel of Record to whom it is
 6 reasonably necessary to disclose the information for this Action;
 7                     c.     The officers, directors, and employees (including House
 8 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
 9 Action;
10                     d.     Experts (as defined in this Order) of the Receiving Party to
11 whom disclosure is reasonably necessary for this Action and who have signed the
12 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                     e.     The Court and its personnel;
14                     f.     Court reporters and their staff;
15                     g.     Professional jury or trial consultants, mock jurors, and
16 Professional Vendors to whom disclosure is reasonably necessary or this Action and
17 who have signed the “Acknowledgment and Agreement to be Bound” attached as
18 Exhibit A hereto;
19                     h.     The author or recipient of a document containing the
20 information or a custodian or other person who otherwise possessed or knew the
21 information;
22                     i.     During their depositions, witnesses, and attorneys for
23 witnesses, in the Action to whom disclosure is reasonably necessary provided: (i) the
24 deposing party requests that the witness sign the “Acknowledgment and Agreement
25 to Be Bound;” and (ii) they will not be permitted to keep any confidential
26 information unless they sign the “Acknowledgment and Agreement to Be Bound,”
27 unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
28 transcribed deposition testimony or exhibits to depositions that reveal Protected
                                               8
                  ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 11 of 18 Page ID #:543




 1 Material may be separately bound by the court reporter and may not be disclosed to
 2 anyone except as permitted under this Stipulated Protective Order; and
 3                      j.    Any mediator or settlement officer, and their supporting
 4 personnel, mutually agreed upon by any of the parties engaged in settlement
 5 discussions.
 6                      k.    Any person as may be designated by written agreement of
 7 the Designating Party.
 8        C.      Disclosure of “HIGHLY CONFIDENTIAL” Information or Items:
 9                1.    Unless otherwise ordered by the Court or permitted in writing by
10 the Designating Party, material designated as “HIGHLY CONFIDENTIAL” may be
11 disclosed only to:
12                      a.    The Receiving Party’s Outside Counsel of Record in this
13 Action, as well as employees of said Outside Counsel of Record to whom it is
14 reasonably necessary to disclose the information for this Action;
15                      b.    The officers, directors, and employees (including House
16 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
17 Action;
18                      c.    Experts (as defined in this Order) of the Receiving Party to
19 whom disclosure is reasonably necessary for this Action and who have signed the
20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                      d.    The Court and its personnel;
22                      e.    Professional Vendors to whom disclosure is reasonably
23 necessary for this Action and who have signed the “Acknowledgment and Agreement
24 to be Bound” attached as Exhibit A hereto;
25                      f.    The author or recipient of a document containing the
26 information or a custodian or other person who otherwise possessed or knew the
27 information; and
28                      g.    Any person as may be designated by written agreement of
                                              9
                  ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 12 of 18 Page ID #:544




 1 the Designating Party.
 2 IX.     PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
 3 IN OTHER LITIGATION
 4         A.    If a Party is served with a subpoena or a court order issued in other
 5 litigation that compels disclosure of any information or items designated in this
 6 Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” that Party must:
 7               1.     Promptly notify in writing the Designating Party. Such
 8 notification shall include a copy of the subpoena or court order;
 9               2.     Promptly notify in writing the party who caused the subpoena or
10 order to issue in the other litigation that some or all of the material covered by the
11 subpoena or order is subject to this Protective Order. Such notification shall include
12 a copy of this Stipulated Protective Order; and
13               3.     Cooperate with respect to all reasonable procedures sought to be
14 pursued by the Designating Party whose Protected Material may be affected.
15         B.    If the Designating Party timely seeks a protective order, the Party
16 served with the subpoena or court order shall not produce any information
17 designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
18 before a determination by the Court from which the subpoena or order issued, unless
19 the Party has obtained the Designating Party’s permission. The Designating Party
20 shall bear the burden and expense of seeking protection in that court of its
21 confidential material and nothing in these provisions should be construed as
22 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
23 directive from another court.
24 X.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25         PRODUCED IN THIS LITIGATION
26         A.    The terms of this Order are applicable to information produced by a
27 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
28 CONFIDENTIAL”. Such information produced by Non-Parties in connection with
                                               10
                  ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 13 of 18 Page ID #:545




 1 this litigation is protected by the remedies and relief provided by this Order.
 2 Nothing in these provisions should be construed as prohibiting a Non-Party from
 3 seeking additional protections.
 4         B.    In the event that a Party is required, by a valid discovery request, to
 5 produce a Non-Party’s confidential information in its possession, and the Party is
 6 subject to an agreement with the Non-Party not to produce the Non-Party’s
 7 confidential information, then the Party shall:
 8               1.     Promptly notify in writing the Requesting Party and the Non-
 9 Party that some or all of the information requested is subject to a confidentiality
10 agreement with a Non-Party;
11               2.     Promptly provide the Non-Party with a copy of the Stipulated
12 Protective Order in this Action, the relevant discovery request(s), and a reasonably
13 specific description of the information requested; and
14               3.     Make the information requested available for inspection by the
15 Non-Party, if requested.
16         C.    If the Non-Party fails to seek a protective order from this court within
17 14 days of receiving the notice and accompanying information, the Receiving Party
18 may produce the Non-Party’s confidential information responsive to the discovery
19 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
20 not produce any information in its possession or control that is subject to the
21 confidentiality agreement with the Non-Party before a determination by the court.
22 Absent a court order to the contrary, the Non-Party shall bear the burden and
23 expense of seeking protection in this court of its Protected Material.
24 XI.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
26 disclosed Protected Material to any person or in any circumstance not authorized
27 under this Stipulated Protective Order, the Receiving Party must immediately (1)
28 notify in writing the Designating Party of the unauthorized disclosures, (2) use its
                                              11
                 ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 14 of 18 Page ID #:546




 1 best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
 2 the person or persons to whom unauthorized disclosures were made of all the terms
 3 of this Order, and (4) request such person or persons to execute the
 4 “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit A.
 5 XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6        PROTECTED MATERIAL
 7        A.       When a Producing Party gives notice to Receiving Parties that certain
 8 inadvertently produced material is subject to a claim of privilege or other protection,
 9 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
10 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
11 may be established in an e-discovery order that provides for production without prior
12 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
13 parties reach an agreement on the effect of disclosure of a communication or
14 information covered by the attorney-client privilege or work product protection, the
15 parties may incorporate their agreement in the Stipulated Protective Order submitted
16 to the Court.
17 XIII. MISCELLANEOUS
18        A.       Right to Further Relief
19                 1.    Nothing in this Order abridges the right of any person to seek its
20                 modification by the Court in the future.
21        B.       Right to Assert Other Objections
22                 1.    By stipulating to the entry of this Protective Order, no Party
23                 waives any right it otherwise would have to object to disclosing or
24                 producing any information or item on any ground not addressed in this
25                 Stipulated Protective Order. Similarly, no Party waives any right to
26                 object on any ground to use in evidence of any of the material covered
27                 by this Protective Order.
28
                                               12
                   ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 15 of 18 Page ID #:547




 1        C.     Filing Protected Material
 2               1.     A Party that seeks to file under seal any Protected Material must
 3               comply with Civil Local Rule 79-5. Protected Material may only be
 4               filed under seal pursuant to a court order authorizing the sealing of the
 5               specific Protected Material at issue. If a Party's request to file Protected
 6               Material under seal is denied by the Court, then the Receiving Party
 7               may file the information in the public record unless otherwise instructed
 8               by the Court.
 9 XIV. FINAL DISPOSITION
10        A.     After the final disposition of this Action, as defined in Section V,
11 within sixty (60) days of a written request by the Designating Party, each Receiving
12 Party must return all Protected Material to the Producing Party or destroy such
13 material. As used in this subdivision, “all Protected Material” includes all copies,
14 abstracts, compilations, summaries, and any other format reproducing or capturing
15 any of the Protected Material. Whether the Protected Material is returned or
16 destroyed, the Receiving Party must submit a written certification to the Producing
17 Party (and, if not the same person or entity, to the Designating Party) by the 60 day
18 deadline that (1) identifies (by category, where appropriate) all the Protected
19 Material that was returned or destroyed and (2) affirms that the Receiving Party has
20 not retained any copies, abstracts, compilations, summaries or any other format
21 reproducing or capturing any of the Protected Material. Notwithstanding this
22 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
23 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
24 deposition and trial exhibits, expert reports, attorney work product, and consultant
25 and expert work product, even if such materials contain Protected Material. Any
26 such archival copies that contain or constitute Protected Material remain subject to
27 this Protective Order as set forth in Section V.
28
                                               13
                  ORDER RE: STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 16 of 18 Page ID #:548




1        B.    Any violation of this Order may be punished by any and all appropriate
2 measures including, without limitation, contempt proceedings and/or monetary
3 sanctions.
4
5 IT IS SO ORDERED.
6
7
8
9 DATED:       1/19/2021         ___________________________________
                                      /s/ Autumn D. Spaeth
                                     AUTUMN D. SPAETH
10
                                     UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          14
                ORDER RE: STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 17 of 18 Page ID #:549




 1                                EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3            I,                               [print or type full name], of
 4
                     [print or type full address], declare under penalty of perjury that I have
 5
 6 read in its entirety and understand the Stipulated Protective Order that was issued by
 7 the United States District Court for the Central District of California on [DATE] in
 8
   the case of Joseph Mier v. CVS Health, et. al., Case No. 8:20ícví01979 DOC
 9
10 (ADSx) I agree to comply with and to be bound by all the terms of this Stipulated
11
     Protective Order and I understand and acknowledge that failure to so comply could
12
     expose me to sanctions and punishment in the nature of contempt. I solemnly
13
14 promise that I will not disclose in any manner any information or item that is subject
15
     to this Stipulated Protective Order to any person or entity except in strict compliance
16
     with the provisions of this Order.
17
18         I further agree to submit to the jurisdiction of the United States District Court
19
     for the Central District of California for the purpose of enforcing the terms of this
20
     Stipulated Protective Order, even if such enforcement proceedings occur after
21
22 termination of this action. I hereby appoint                                  [print or type
23
     full name] of                                     [print or type full address and
24
25 telephone number] as my California agent for service of process in connection with
26 this action or any proceedings related to enforcement of this Stipulated Protective
27
     Order.
28
                                                  15
                     ORDER RE: STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01979-DOC-ADS Document 34 Filed 01/19/21 Page 18 of 18 Page ID #:550




1 Date:
2
     City and State where sworn and signed:
3
     Printed Name:
4
5 Signature:
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              16
                 ORDER RE: STIPULATED PROTECTIVE ORDER
